 19-01065-scc       Doc 7    Filed 10/28/19 Entered 10/28/19 14:04:06             Main Document
                                           Pg 1 of 4



BUCHANAN INGERSOLL & ROONEY PC
Christopher P. Schueller
501 Grant Street, Suite 200
Pittsburgh, PA 15219-4413
Tel: (412) 562-8800
Fax: (412) 562-1041
Counsel to Vector Intelligent Solutions, LLC


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

In re:                                             )       Chapter 11
                                                   )
RUNWAY LIQUIDATION HOLDINGS,                       )       Case No. 17-10466 (SCC)
LLC, et al.,                                       )
                    Debtors.                       )
                                                   )
                                                   )
RUNWAY LIQUIDATION, LLC                            )
                                                   )
                               Plaintiff,          )
                                                   )       Adv. Pro. No. 19-01065 (SCC)
               v.                                  )
                                                   )
VECTOR INTELLIGENT SOLUTIONS,                      )
LLC                                                )
                                                   )
                               Defendant.          )

                         NOTICE OF CHANGE OF FIRM ADDRESS

         PLEASE TAKE NOTICE that Buchanan Ingersoll & Rooney PC, counsel for Vector

Intelligent Solutions, LLC, formerly located at One Oxford Centre, 301 Grant Street, 20th Street,

Pittsburgh, Pennsylvania 15219-1410, has the following change of address effective October 28,

2019:

                                 Buchanan Ingersoll & Rooney PC
                                      Union Trust Building
                                   501 Grant Street, Suite 200
                                   Pittsburgh, PA 15219-4413

               The telephone and facsimile numbers remain unchanged.
19-01065-scc     Doc 7    Filed 10/28/19 Entered 10/28/19 14:04:06         Main Document
                                        Pg 2 of 4




                                        BUCHANAN INGERSOLL & ROONEY PC

Dated: October 28, 2019                 By: /s/ Christopher P. Schueller
                                        Christopher P. Schueller, Esq.
                                        501 Grant Street, Suite 200
                                        Pittsburgh, PA 15219-4413
                                        Phone: 412-562-8800
                                        Fax: 412-562-1041
                                        christopher.schueller@bipc.com
 19-01065-scc        Doc 7   Filed 10/28/19 Entered 10/28/19 14:04:06           Main Document
                                           Pg 3 of 4




BUCHANAN INGERSOLL & ROONEY PC
Christopher P. Schueller
Christopher P. Schueller
501 Grant Street, Suite 200
Pittsburgh, PA 15219-4413
Tel: (412) 562-8800
Fax: (412) 562-1041
Counsel to Vector Intelligent Solutions, LLC


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


In re:                                             )       Chapter 11
                                                   )
RUNWAY LIQUIDATION HOLDINGS,                       )       Case No. 17-10466 (SCC)
LLC, et al.,                                       )
                    Debtors.                       )
                                                   )
                                                   )
RUNWAY LIQUIDATION, LLC                            )
                                                   )
                               Plaintiff,          )
                                                   )       Adv. Pro. No. 19-01065 (SCC)
                v.                                 )
                                                   )
VECTOR INTELLIGENT SOLUTIONS,                      )
LLC                                                )
                                                   )
                               Defendant.          )


                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on this 28th day of October, 2019, a true and

correct copy of the Notice of Change of Firm Address was served via the Court's ECF filing

system.
19-01065-scc     Doc 7    Filed 10/28/19 Entered 10/28/19 14:04:06         Main Document
                                        Pg 4 of 4




                                        BUCHANAN INGERSOLL & ROONEY PC

Dated: October 28, 2019                 By: /s/ Christopher P. Schueller
                                        Christopher P. Schueller, Esq.
                                        501 Grant Street, Suite 200
                                        Pittsburgh, PA 15219-4413
                                        Phone: 412-562-8800
                                        Fax: 412-562-1041
                                        christopher.schueller@bipc.com
